Citation Nr: 9919947	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  92-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran was born in November 1908 and served on active 
duty from April 1942 to June 1945. He was the recipient of a 
Purple Heart.  He died in April 1991.  The appellant has been 
recognized as his surviving spouse.  

This appeal arises from a September 1991 determination by the 
regional office that denied entitlement to service connection 
for the cause of the veteran's death.  In April 1993, the 
Board of Veterans' Appeals (the Board) remanded the case for 
further development.  Thereafter, in a decision in July 1996, 
the Board denied entitlement to service connection for the 
cause of the veteran's death.  

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (the Court).  The Secretary of the Department 
of Veterans Affairs (VA) and the appellant's counsel filed a 
joint motion for remand with the Court to vacate the Board's 
decision of July 1996 and remand the appeal for further 
action consistent with the Board's remand decision of April 
1993.  In an order in November 1997, the Court vacated the 
Board's decision of July 1996, and granted the motion to 
remand the case to the Board for additional consideration, 
consistent with the joint motion for remand.  

Subsequently, the Board obtained an opinion from an 
independent medical expert.  This opinion was thereafter 
provided to the appellant's counsel.  The appellant's counsel 
then provided two medical opinions to rebut the opinion by 
the independent medical expert.  
FINDINGS OF FACT

1.  All evidence necessary for disposition of the present 
appeal is of record.

2.  In April 1991, the veteran died of cardiopulmonary arrest 
following an inferior wall myocardial infarction.  A 
vertebral compression fracture was listed on the death 
certificate as a significant condition contributing to the 
veteran's death.  

3.  At the time of his death, the veteran was service 
connected for arthritis of the lumbosacral spine, evaluated 
as 40 percent disabling, bilateral varicose veins, evaluated 
as 10 percent disabling, and residuals of a shell fragment 
wound of the right calf, evaluated as zero percent disabling.  

4.  Hypertension and chronic cardiovascular disease were not 
present in service, were first demonstrated many years after 
discharge from service, and have not been medically shown to 
be etiologically related to the veteran's service or to his 
service connected disability.  

5.  The veteran's service-connected disabilities did not 
contribute to cause the veteran's death or cause a 
deterioration of the veteran's health to the extent that it 
substantially and materially contributed to his death.  


CONCLUSIONS OF LAW

1.  Hypertension and chronic cardiovascular disease were not 
incurred in or aggravated by service, cannot be presumed to 
have been incurred in service, and were not proximately due 
to or the result of a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the veteran injured 
his low back in service, and that this caused him to lead a 
very sedentary lifestyle from the time he was discharged from 
service until the time of his death.  She contends that the 
sedentary lifestyle contributed to the risk factors for heart 
disease, and was a contributory cause of death.  She contends 
that the veteran's physicians have indicated that the 
arthritis of the lumbosacral spine led to a sedentary 
lifestyle, and that this substantially and materially 
contributed to his death.  Alternately, the appellant 
contends that hypertension was manifested to a compensable 
degree within one year of discharge from service.  


I.  Background

Service medical records reveal that on an examination for 
induction in April 1942, there were no musculoskeletal 
defects except for limitation of forward bending, which was 
not considered disqualifying.  Blood pressure was 124/84.  
The veteran was hospitalized in July 1943 for back pain, 
initially diagnosed as spondylothesis.  It was noted that he 
had developed back pain in 1939, and that such pain had 
recurred twice.  Physical examination upon hospitalization 
showed tenderness over the sacroiliac region, with limitation 
of flexion and extension.  An undated X-ray, with the 
provisional diagnosis of spondylitis, was negative.  He was 
discharged from the hospital with the diagnosis of sacroiliac 
sprain, chronic, acute.  In September 1943, he was treated 
with antiseptic and a dressing for a shrapnel wound to the 
right calf and returned to duty.  The service medical records 
are negative for any complaints, findings, or diagnoses of 
hypertension or cardiovascular disease.

On an examination for discharge from service in June 1945, it 
was noted that the veteran had been hospitalized in July 1940 
(sic) for 36 days for an injury to the back and that he had 
incurred a shrapnel wound to the right lower leg in September 
1943 which did not require hospitalization and has resulted 
in no deformity or limitation of motion.  On physical 
examination, there was some limitation of motion of the back, 
but no deformity.  Blood pressure was 120/68.  Mild varicose 
veins on the right were noted.  The cardiovascular system and 
lungs were evaluated as normal.

On a VA examination in October 1945, the veteran reported 
that he operated a truck farm and drove a milk team prior to 
service.  He reported that currently he was working in a 
factory as a box maker in the carpentry shop and had lost no 
time from work.  He reported that he was disembarking from a 
ship during service when the elevator broke, and he fell 
down, injuring his back.  His complaints included pain across 
the lumbosacral area and an inability to bend over without 
bending the knees.  

On physical examination, there was a round scar, one-eighth 
inch in diameter, residual to a gunshot wound, 10 inches 
below the knee on the calf.  There were varicose veins of the 
right leg.  Blood pressure was 140/100.  He was able to 
forward flex to 45 degrees, and lateral flexion was limited 
in each direction.  There was some spasm of the muscles on 
bending to the right and left.  Straight leg raising was 45 
degrees on each leg.  It was felt that he might have a Marie-
Strumpel type of arthritis, which was progressive, and which 
might someday result in a "ram rod" back.  The cardiovascular 
system was reported normal.  X-rays of the spine were 
recommended, but do not appear to have been taken.

In a rating in November 1945, the regional office granted 
service connection for arthritis of the lumbosacral spine, 
evaluated as 40 percent disabling, for residuals of a shell 
fragment wound to the right leg, evaluated as zero percent 
disabling, and for varicose veins, evaluated as zero percent 
disabling.

On a VA examination in November 1947, the veteran reported a 
history of back injury, but had no complaints.  He reported 
that he was working since August 1945 as a woodworker.  Blood 
pressure was 132/90.  The cardiovascular and respiratory 
systems were reported normal.  Physical examination of the 
back revealed that he was able to bend about two-thirds on 
forward flexion with pain, and that other movements of the 
spine were within normal limits.  X-rays of the lumbosacral 
spine showed that the fifth lumbar interspace was moderately 
narrowed with eburnation of the articular surfaces of the 
body of L5.  The diagnostic impression was osteoarthritis of 
the lumbosacral junction.  The diagnoses included varicose 
veins of both lower legs and arthritis of the lumbosacral 
junction.  

In a rating in December 1947, the rating for varicose veins 
was increased to 10 percent, effective from November 14, 
1947. 

On a VA examination in January 1950, the veteran reported 
that he had been working for 10 years.  He complained of pain 
in the small of the back upon arising, noting that he had 
lost about one month from work recently because of back pain.  
It was indicated that he had received no medical attention.  
Physical examination showed that forward bending was about 
one half of normal, and that backward bending was one third 
of normal.  Left side bending was about one half normal, and 
right side bending was about two thirds normal.  Straight leg 
raising was possible to 50 degrees on the right and to 60 
degrees on the left.  X-rays of the lumbosacral spine showed 
marked narrowing of the L5-S1 interspace and spurring.  The 
diagnostic impression was arthritis of the lumbosacral spine.  

On a VA examination in July 1954, the veteran reported that 
he had not lost time from work as a woodworker.  He did 
complain of pain and stiffness in the lower part of the back, 
with limited motion on bending.  He stated that he could not 
sit for any length of time either.  There was severe loss of 
flexion of the lumbar spine, with normal hyperextension and 
lateral bending.  X-rays of the lumbar spine showed no 
appreciable change from the previous examination in January 
1950, with narrowing of the space between L5 and S1 and 
spurring.  A chest x-ray was reported normal. 

After the veteran's death, a report was received showing the 
veteran's hospitalization on April 7, 1991 for complaints of 
chest pain.  It was indicated that he had no significant past 
history of heart disease, hypertension, or diabetes mellitus.  
It was noted that he had developed chest pain upon walking, 
and that he had not had similar chest discomfort in the past.  

It was noted that the veteran's only regular medication was 
Inderal, which he had been taking for the past three or four 
years for a tremor of the upper extremities.  The veteran 
indicated that he had seen Dr. Keenholtz for a routine 
physical examination in January, and that everything had been 
fine.  There was a long history of smoking.  Other past 
medical history showed a prostatectomy six or seven years 
previously with benign prostatic hypertrophy, a history of a 
hemorrhoidectomy, and hospitalization for a back injury in 
service.  The veteran reported that he had had previous work 
experience as a farmer.  He also worked in woodworking for 
28 years, and then worked as a custodian in the school system 
for 15 years until he retired.  

On admission, blood pressure was 189/116 and there were 
electrocardiogram changes consistent with an acute inferior 
wall myocardial infarction.  Physical examination on 
admission resulted in the diagnostic impression of acute 
myocardial infarction, long history of smoking, history of 
tremor of the upper extremities treated with Inderal, history 
of supra pubic prostatectomy six or seven years previously, 
and status post hemorrhoid surgery.  The veteran received 
treatment while hospitalized.  On the day of his death, he 
was still experiencing second and third degree block without 
compromise.  He experienced a cardiac arrest, and despite 
resuscitation measures, his pulse could not be restored.  The 
diagnosis was inferior wall myocardial infarction.

Other medical records were received that showed treatment in 
1988 for tremors.  The veteran reported at the time that he 
had had a prostatectomy five years previously, and a 
hemorrhoidectomy, but was otherwise healthy.  His blood 
pressure was 150/70.  He reported smoking one pack of 
cigarettes daily.  On neurological examination, the veteran's 
gait was reported normal, and he was able to rise from a 
chair without difficulty.  There were tremors, and Inderal 
was prescribed.  Clinical notes show that there was some 
improvement of the tremors with medication.

A statement dated in May 1991 was received from the physician 
who signed the veteran's death certificate, Steven L. 
Keenholtz, M.D.  It indicated that the veteran had died in 
April 1991 as the result of complications from an inferior 
wall myocardial infarction.  It was indicated that the 
veteran had been treated for a vertebral compression fracture 
while he was in the military, that this had created 
significant disability, and that such disability caused him 
to lead a sedentary lifestyle.  Dr. Keenholtz expressed the 
opinion that because of this, the veteran's death certificate 
had been amended to reflect this as a contributing cause of 
death.  

At a hearing before the Board in December 1992, the appellant 
reported that she was not aware that any physician had 
determined that the veteran had a cardiovascular disability 
prior to his hospitalization in April 1991.  She reported 
that the veteran did have occasional dizziness and lost 
consciousness at times.  She also noted that he complained of 
a sore back and fatigued easily.  The appellant's son 
indicated that the veteran was unable to walk more than a 
short distance, being able to travel a half mile to three 
quarters of a mile before resting for 3 or 4 minutes.  

Pursuant to the Board's remand of April 1993, another 
statement was received from Dr. Keenholtz, dated in May 1993.  
Dr. Keenholtz stated that he had written his previous letter 
at the request of the veteran's family.  He again stated that 
the veteran had sustained a vertebral compression fracture in 
service, and that he was thereafter unable to participate in 
any regular exercise.  He stated that an inability to 
participate in regular exercise could result in alteration of 
lipid metabolism leading to a problem with cholesterol.  In 
addition, he stated that regular exercise can lead to improve 
cardiac conditioning.  Dr. Keenholtz stated that, while he 
could not draw a direct causal relationship between the 
vertebral compression fracture and the veteran's ultimate 
demise, the vertebral compression fracture was a contributing 
factor to the risk of heart disease.  He indicated that there 
were many risk factors for heart disease.  The veteran did 
smoke cigarettes and had a low HDL cholesterol with a normal 
to moderately elevated total serum cholesterol.  

Records from physicians and other private treatment providers 
relating to the veteran's various disabilities were received 
showing treatment from the 1960's through the time of the 
veteran's death.  In 1962, he was hospitalized for a 
hemorrhoidectomy.  His history showed that he had been under 
treatment at the VA for a back injury for which he was 
getting disability.  Physical examination of the 
musculoskeletal system showed some limitation of motion in 
the low back, but was otherwise normal, aside from the 
hemorrhoids.  Blood pressure was 130/80 on admission.  In 
1974, a chest X-ray showed that the heart was normal in size, 
with a diagnostic impression of arteriosclerosis and fracture 
of the 10th rib.  

Clinical notes from a private physician show treatment 
beginning in 1980 for various disabilities.  The veteran had 
worked as a woodworker for many years, and then as a school 
custodian.  Blood pressure readings between 1980 and early 
1991 showed normal readings in the early 1980's.  These were 
followed by varied readings, including slightly elevated 
systolic readings, slightly elevated diastolic readings, and 
normal readings with no clear pattern.  The diagnoses 
included chronic obstructive pulmonary disease, prostatic 
enlargement, a syncopal episode, tremors, and mild 
hypertension (in 1983).  In 1986 through 1988, the veteran 
reported that he fatigued easily.  He reported dizziness on 
position change.  

In 1988, the veteran was evaluated for tremors, and Inderal 
was prescribed.  In May 1988, he complained of tremors.  
Neurological examination showed that he had full strength in 
the extremities, with a tremor in the hands.  He had no 
difficulty rising, although he had an unsteady gait.  He was 
referred for neurological consultation.  A chest X-ray in 
October 1988 showed chronic obstructive pulmonary disease 
with emphysema with degenerative changes and osteoporosis 
within the spine.  A chest X-ray in June 1989 showed fibrosis 
and emphysema.  In June 1989, he reported that he still tired 
easily and could not walk too far without getting cramps in 
the legs.  He reported that he maintained a two floor house 
and enjoyed gardening.

The appellant submitted a medical treatise relating to 
borderline isolated systolic hypertension.

The appellant testified at a hearing at the regional office 
in October 1994.  She stated that the veteran had back pain, 
but was not a person who complained much.  The appellant's 
son testified that the veteran did have elevated systolic 
readings, and would occasionally complain of dizziness.

In a statement in March 1998, Dr. Keenholtz reported that he 
had treated the veteran for chronic obstructive pulmonary 
disease related to long-standing cigarette smoking, with mild 
shortness of breath, familial essential tremors for which the 
veteran received Inderal, mild systolic hypertension, and 
benign prostatic hypertrophy.  Dr. Keenholtz stated that the 
veteran was admitted to the hospital on April 7, 1991, with 
an acute myocardial infarction, and that on the fourth 
hospital day he experienced cardiopulmonary arrest.  

Dr. Keenholtz then reported that subsequent to the veteran's 
death, and as part of a request (sic) for VA benefits, the 
veteran's surviving spouse, the appellant, requested an 
amended death certificate which identified a vertebral 
compression fracture as a significant condition contributing 
to death.  Dr. Keenholtz stated that his subsequent review of 
all the available medical records revealed that there was no 
evidence of a vertebral compression fracture in service, but 
that the veteran did receive treatment for lumbosacral 
osteoarthritis.  Dr. Keenholtz stated that his opinion that 
the lumbosacral osteoarthritis caused the veteran significant 
disability which resulted in a sedentary lifestyle remained 
unchanged.  He stated that it was well recognized that 
coronary artery disease, manifested by a myocardial 
infarction, had substantial and material risk factors 
associated with a higher incidence.  He stated that the major 
risk factors included diabetes, hypertension, elevated serum 
cholesterol, cigarette smoking, and a sedentary lifestyle.  
He further stated that, while cigarette smoking also existed 
in the veteran, it was clear that the service connected 
disability did result in a sedentary lifestyle which has been 
clearly associated with an increased risk of coronary artery 
disease in multiple longitudinal and cross sectional studies.  
He attached a copy of an excerpt from a medical text.  

Pursuant to the Board's request, an independent medical 
expert reviewed the veteran's records and provided an 
opinion, dated in October 1998.  The medical expert, a 
Professor of Medicine in the Division of Cardiovascular 
diseases, reviewed the veteran's early medical history and 
then stated:  

"There are numerous recordings of blood 
pressure during his various examinations, 
but the majority of the readings are 
considered to be within normal limits, 
although occasionally a blood pressure of 
160/90 and 180/100 have been noted.  
There was no evidence of sustained 
'isolated systolic hypertension' as 
claimed.  Other significant findings are 
'claudication' and diminished peripheral 
pulses suggestive of peripheral vascular 
disease.  The findings of chronic 
obstructive pulmonary disease and 
peripheral vascular disease are most 
likely related to a long history of 
smoking in this individual.  Although the 
veteran's life-style was described as 
'sedentary' because of progressive 
lumbosacral osteoarthritis and associated 
disability, there is no documentation of 
the degree of physical disability or 
associated obesity as a result of 
physical inactivity and lack of exercise.  
During one routine examination, his 
weight was noted as 171 pounds and a 
height of 70 inches which is consistent 
with acceptable weight profiles for him.  
The lipid profile documented on a few 
occasions did not reveal evidence of 
hyperlipidemia."

"The veteran was hospitalized in April 
1991 for an acute inferior wall 
myocardial infarction which is well 
documented by series of EKG's and cardiac 
enzyme....  Prior to this, based on a 
review of the medical record, there was 
no history of angina, angina-equivalent 
or other evidence of myocardial ischemia, 
and therefore no specific tests to 
determine the presence of ischemic heart 
disease were ever carried out."

"The major risk factors for coronary 
artery disease include age over 60, male 
sex, smoking, hyperlipidemia, 
hypertension, diabetes and family 
history.  Other risk factors include 
obesity and physical inactivity.  The 
only documented risk factor for coronary 
artery disease in this case apart from 
smoking and non-modifiable risk factors 
of age and gender is physical inactivity.  
As noted above, his lipid profile was 
normal and there was no evidence of 
significant sustained hypertension, 
systolic or diastolic."

"Question:  Did any of the veteran's 
service-connected disabilities or any 
other disability that began in service or 
was aggravated in service contribute 
directly, substantially or materially to 
his death?"

"There is no evidence that his 
service-connected disability due to back 
injury while on active duty which 
subsequently caused the limitation of 
motion and sedentary lifestyle 
contributed in a substantial way or 
casually related to his death 53 years 
later due to acute myocardial infarction 
at age 83.  He survived beyond the 
average expectancy for men without 
evidence of premature or clinical 
coronary disease.  The physical 
inactivity as a result of his long-
standing osteoarthritis may be a factor 
in maintaining physical fitness.  
However, it is difficult to measure 
physical inactivity and consequently it 
is difficult to quantify the relationship 
with the amount of exercise and coronary 
heart disease risk.  Physical activity 
favorably influences plasma lipid 
profiles, adiposity, blood pressure, 
glucose tolerance and cardiovascular and 
pulmonary function capacity.  However, 
physical fitness, a condition that is 
measured more objectively than physical 
activity is shown to independently reduce 
the risk of coronary heart disease."  
[References omitted]

"In the case under review, however, 
sedentary lifestyle did not seem to 
adversely influence any of the coronary 
risk factors.  Smoking related coronary 
obstructive pulmonary disease and 
peripheral vascular disease clearly 
contributed significantly to his overall 
diminished exercise capacity."

"Question:  What is a risk factor for 
coronary heart disease?"

"A risk factor is a factor whose presence 
is 'associated' with an increased 
likelihood the disease will develop at a 
later time.  A broad range of factors 
influence risk from personal 
characteristics to laboratory 
measurements.  The term associated does 
not necessarily connote causation.  The 
magnitude of risk associated with 
cigarette smoking is similar to that 
associated with hypertension and 
hypercholesterolemia.  Therefore, it is 
my opinion that in his case smoking 
contributed significantly to the 
development of chronic obstructive 
pulmonary disease, peripheral vascular 
disease and coronary artery disease which 
eventually resulted in his death.  The 
importance of systolic hypertension as a 
risk factor for coronary artery disease 
has been clearly demonstrated.  Based on 
the epidemiological and clinical trials, 
there is also convincing evidence that 
reducing blood pressure decreases the 
development of cardiovascular disease 
events, including coronary artery 
disease, stroke and heart failure.  The 
lack of clear documentation of systolic 
hypertension in this veteran cannot be 
considered a contributing factor leading 
to his death following acute myocardial 
infarction."

In response, the appellant submitted additional medical 
opinions from physicians who had reviewed the veteran's 
medical records and extracts from various medical texts.  In 
April 1999 one physician, Joseph F. Lombard, M.D., noted the 
veteran's lumbosacral spine osteoarthritis for which VA 
benefits had been awarded, and noted that the medical record 
further documented other medical problems, including varicose 
veins, a shell fragment to the right lower extremity, chronic 
obstructive pulmonary disease, and a tremor, treated with 
Inderal.  It was noted that Inderal was an agent used as an 
anti-hypertensive.  This physician noted that the Inderal was 
probably controlling of the veteran's blood pressure after 
such medication was prescribed.  It was further noted that 
the veteran did develop diminished peripheral pulses that 
justified a diagnosis of peripheral vascular disease, which 
would have clearly limited the veteran's exercise potential.  
Dr. Lombard noted that the independent medical expert failed 
to note that a sedentary lifestyle was led by the veteran and 
certainly contributed to the development of this condition.

Dr. Lombard reviewed the medical texts cited by the 
independent medical expert, noting that men in the highest 
physical activity range had a lower risk of cardiovascular 
death mortality.  He suggested that the medical texts showed 
a correlation between the limitation of a patient's physical 
activity and the risk for cardiovascular death.  He further 
indicated that the veteran's records showed limitation of 
physical capacity, as VA records showed complaints of 
limitation of forward flexion and muscle spasm at times.  He 
concluded that such symptoms would definitely preclude one 
from a normal gait at the very least, and would certainly 
make walking difficult and painful.  He stated that:

"It clearly seems that these physical 
limitations adversely affected the 
patient's ability to exercise.  His 
physical movement limitations, coupled 
with sciatic pain to both legs, would 
make a regular exercise regimen, as 
outlined in the two articles put forth 
for review by [the independent medical 
expert], very difficult for the veteran 
to partake in." 

"It would therefore seem that according 
to the risk factors delineated by [the 
independent medical expert] that physical 
inactivity was one of the major risk 
factors for coronary artery disease which 
[the veteran] had.  Apart from being over 
60, male and smoking, the patient had 
none of the other risk factors delineated 
by [the independent medical expert], or 
those put forth by the American Heart 
Association as recognized risk factors."

"It would therefore be my conclusion, 
after reviewing the patient's medical 
records and letters written by 
Dr. Keenholtz and [the independent 
medical expert], that the physical 
inactivity and sedentary lifestyle that 
[the veteran] was relegated to was a 
direct result of his chronic 
osteoarthritis, lumbar back pain and 
radicular symptoms that are well 
delineated in medical record.  It would 
also seem that according to the article 
suggested as reference material by [the 
independent medical expert] that this 
physical inactivity documented in [the 
veteran's] record would be compatible 
with a low exercise tertile set forth in 
the review article.  It is clear that the 
patient was not able to improve his 
physical conditioning and exercise 
tolerance as suggested in the review 
article..., and that the patient was in a 
high risk group for death from 
cardiovascular disease."

"I offer this evidence set forth as data 
that that would correlate the physical 
findings set forth in the history being 
reviewed at the VA hospitals as 
documenting a sedentary lifestyle for 
[the veteran].  As such, given a 
sedentary lifestyle related to his back 
pain and osteoarthritis, [the veteran] 
would fit into a low exercise group in 
the article set forth for review by [the 
independent medical expert].  In that he 
was physically restricted and sedentary 
in his lifestyle related to his back 
injury, I feel that this would qualify as 
a significant risk factor for 
cardiovascular disease according to these 
articles."  

"Given this correlation between his 
sedentary lifestyle and this representing 
a risk factor for his myocardial 
infarction, I feel that his death should 
have a service connection related to the 
injury sustained while in the service....  
It is clear that the injuries to his back 
progressed over his lifetime leading to a 
problem with a chronic back syndrome and 
forcing him to a sedentary lifestyle.  
This sedentary lifestyle, as delineated 
in the review articles, clearly 
represented a risk factor for" the 
veteran.  

"In conclusion, in my professional 
opinion, [the veteran's] 
service-connected osteoarthritis of the 
lumbosacral spine, as documented in the 
medical records, led to physical 
limitations that require him to lead a 
sedentary lifestyle with physical 
inactivity which was a significant risk 
factor for coronary artery disease and, 
as such, contributed materially and 
substantially to his death by myocardial 
infarction.  Therefore, it is my 
professional opinion, based on my review 
of the medical records, the medical 
literature, and my professional expertise 
and experience in cardiovascular 
diseases, that there is a definite causal 
connection between [the veteran's] 
physical inactivity (as the result of his 
lumbosacral or osteoarthritis) and his 
death by myocardial infarction."

In addition, another statement was received from 
Dr. Keenholtz referring to his previous letters.  He 
indicated that he had also reviewed the opinion from the 
independent medical expert.  Dr. Keenholtz indicated that he 
had reviewed the medical articles cited by the independent 
medical expert and that these clearly identify physical 
inactivity as a significant risk factor contributing to 
cardiovascular death.  Dr. Keenholtz stated that, while his 
records did not quantify the exact degree to which the 
veteran exercised, he was of the opinion that the veteran did 
suffer from symptoms relating to osteoarthritis of the 
lumbosacral spine, that this led to a sedentary lifestyle, 
and that this substantially and materially contributed to the 
subsequent development of coronary artery disease and death.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
service-connected disability to be the cause of death, it 
must singularly or with other conditions be the immediate or 
underlying cause, or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view point of whether there 
was resulting debilitating effects or general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  There are primary causes of 
death, which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  But, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have material influence in accelerating death.  
In this situation, it would not be generally reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312.

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed.

As to the question of direct service connection for 
hypertension or cardiovascular disease, the cause of the 
veteran's death, it should be noted that service medical 
records fail to show any complaints, findings, or diagnoses 
of hypertension or other cardiovascular disease.  Blood 
pressure readings in service were normal.  A VA examination 
in October 1945 showed a blood pressure reading of 140/100, 
and a VA examination in November 1947 showed a blood pressure 
reading of 132/90.  However, hypertension was not diagnosed 
and medical records for many years thereafter fail to show a 
diagnosis of hypertension, with essentially normal diastolic 
and systolic readings into the early 1980's.  A diagnosis of 
arteriosclerosis was made in 1974 on a chest X-ray.  The 
initial diagnosis of mild hypertension was made in 1983, 
although there were normal subsequent diastolic readings 
prior to the veteran receiving Inderal for tremors. 

In any event, the single isolated elevated diastolic reading 
in October 1945 is insufficient to establish the presence of 
hypertension to a compensable degree within one year of 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309, and 
Part 4, Code 7101 (1998).  The present record does not 
establish a diastolic pressure of "predominantly" 100 or more 
or systolic pressure "predominantly" 100 or more within one 
year of discharge from service.  Further, there is no medical 
opinion indicating that hypertension, if present after 
service, was present in service, related to any service 
connected disability, or present to a compensable degree 
within one year from discharge from service.  There is also 
no indication that any other cardiovascular disease was 
present in service or within the presumptive period.  In 
summary, there is no evidence that chronic cardiovascular 
disease and hypertension, if present prior to death, were 
incurred in or aggravated by service, can be presumed to have 
been incurred in service, or were proximately due to or the 
result of a service connected disability.  

The appellant's major contention is that the 
service-connected lumbosacral problem with arthritis 
materially and substantially contributed to cause the 
veteran's death.  She contends, in essence, that the 
arthritis of the lumbosacral spine caused the veteran to lead 
a sedentary life, and that this sedentary lifestyle increased 
the veteran's risk for, and complications of, cardiovascular 
disease.  She implies that this lifestyle caused some 
debilitating effects or general impairment of health to an 
extent that it rendered him less capable of resisting the 
effects of other disease.  

In this regard, the appellant's appeal is not based on any 
incurrence of a vertebral fracture in service, but rather the 
incurrence of an injury in service which led to arthritis of 
the lumbosacral spine.  

Initially, the Board would note that there is some question 
concerning whether the veteran's lumbosacral arthritis caused 
him to lead a sedentary lifestyle.  Dr. Keenholtz, and Dr. 
Lombard, who recently reviewed the veteran's records, 
indicate that the veteran's medical records show that motion 
in the lumbar spine was restricted, with occasional muscle 
spasm, throughout his lifetime.  They were of the opinion 
that such physical limitations, together with the constant 
pain, would cause the veteran to restrict his exercise and 
would lead to a sedentary lifestyle.  The independent medical 
expert, reviewing the same records, indicated that it was 
difficult to measure physical inactivity in this case and 
quantify the relationship between the veteran's physical 
activity or inactivity and the risk for cardiovascular and 
coronary heart disease.  The independent medical expert 
further noted that there was no obesity, which would normally 
be associated with inactivity.  

The evidence of record does show that the veteran worked 
throughout his working life as a carpenter, box maker, and 
custodian in a school.  There is little in the record to 
establish that he missed any significant amount of time from 
work, and these jobs would appear to have involved 
significant physical activity.  In addition, the neurological 
examination for tremors in 1988 when the veteran was nearly 
80 years old, showed a normal gait, no difficulty arising 
from a chair, and no specific musculoskeletal or neurological 
defects, aside from the tremor.  Finally, it is noted that 
the veteran had a history of smoking, respiratory disease, 
including chronic obstructive pulmonary disease and 
emphysema, and peripheral vascular disease which would cause 
the veteran to lead a more sedentary life.  His problems with 
shortness of breath on exercise and fatigue would logically 
be closely associated with these non-service connected 
disabilities.

Essentially, the medical evidence of record is, at best, 
equivocal as to whether the veteran's arthritis of the 
lumbosacral spine caused a sedentary lifestyle and 
restriction of activities during the veteran's early and 
middle years.  Certainly, there is evidence that in his later 
years there were other disabilities, not of service origin, 
that could have contributed to a sedentary lifestyle, 
including advancing age.  Thus, there is at least some doubt 
as to whether a sedentary lifestyle was present, and if 
present, the nature and extent of such sedentary lifestyle 
caused by the arthritis in the lumbosacral spine.  The 
medical opinions provided by the appellant do not, as 
mentioned by the independent medical expert, quantify and 
separate out, the extent that the arthritis of the lumbar 
spine caused the veteran to be inactive, as opposed to the 
other factors such as smoking, respiratory disease, and 
peripheral vascular disease.  

Even, assuming for the sake of discussion, that the arthritis 
of the lumbosacral spine did cause sufficient pain and 
limitation of motion to restrict his activities, the major 
problem with the appellant's contentions on appeal is that a 
sedentary lifestyle was only one, of several, risk factors 
which have been implicated in the cardiovascular disease 
process and death.  While Dr. Keenholtz and Dr. Lombard have 
expressed the opinion that the veteran's sedentary lifestyle, 
caused by the arthritis in the lumbosacral spine, materially 
and substantially contributed to his death, the very nature 
of their analysis, judging risk factors, is, at best, 
speculative.  As indicated by the independent medical expert, 
a risk factor is a factor whose presence is "associated" with 
an increased likelihood that the disease will develop at a 
later time.  A broad range of factors influence risk from 
personal characteristics to laboratory measurements.  The 
term does not necessarily connote causation.  There can be 
many risk factors for a particular individual which increase 
the likelihood that a disease might develop, but that is not 
to state with any medical certainty, that a cause-and-effect 
relationship actually exists between such risk factor and the 
disease process.  

In this case, if a sedentary lifestyle did exist, it was only 
one of the risk factors that were present.  Specifically, the 
veteran was over age 60, male, a smoker, had chronic 
obstructive pulmonary disease and emphysema, and had 
peripheral vascular disease.  Some or all of these risk 
factors may have contributed to cause death or result in 
debilitating effects and general impairment of health to an 
extent that would render him materially less capable of 
resisting the effects of the initial myocardial infarction.  
The bottom line is that the veteran died after celebrating 
his 82nd birthday, surviving beyond the average expectancy 
for men with such other risk factors that were not connected 
to service.  He had lived a rich, long life.  This is not to 
minimize the pain that he may have had from the arthritis for 
which he was service connected.  However, the independent 
medical expert essentially was of the opinion that it could 
not be shown that there was a significant risk factor 
produced by the veteran's arthritis of the lumbosacral spine 
that was a causative factor in the veteran's death, such that 
the arthritis of the lumbar spine could be found to have 
materially and substantially contributed to his death.  

In this regard, Dr. Lombard's opinion indicated that, "apart 
from being over 60, male and smoking," the veteran had none 
of the other risk factors relating to heart disease.  
However, such risk factors, as mentioned by the independent 
medical expert, are quite significant in view of the 
veteran's medical records and the medical treatises relating 
to heart disease.  In essence, the Board finds that the 
opinion and analysis by the independent medical expert is 
more persuasive than the analysis and reports by 
Dr. Keenholtz and Dr. Lombard, physicians who were requested 
to provide opinions by the appellant.  The opinions by Dr. 
Lombard and Dr. Keenholtz are not persuasive to the Board in 
demonstrating that the arthritis of the lumbar spine 
materially and substantially contributed to cause the 
veteran's death.  Such opinions, in the light of the medical 
evidence of record and the opinion of the independent medical 
expert, fail to persuade the Board that the veteran's 
arthritis of the lumbosacral spine significantly contributed 
to cause a sedentary lifestyle (other factors being present 
to cause a sedentary lifestyle).  His service connected 
disability did not cause debilitating effects, or general 
impairment of health to an extent that it rendered him 
materially less capable of resisting the effects of the fatal 
myocardial infarction.  It is not shown that the arthritis of 
the lumbosacral spine accelerated death.  Consequently, the 
Board concludes that the veteran's service-connected 
disability did not cause or contribute to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The benefit sought on 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

